Appellate Case: 22-3001        Document: 010110663961    Date Filed: 03/29/2022     Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 29, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 22-3001
                                                  (D.C. No. 2:11-CR-20065-JWL-2)
 CHARLES E. GRAHAM, JR.,                                      (D. Kan.)

       Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                   _________________________________

        This matter is before the court on the parties’ Joint Motion for Remand, by

 which they request that this appeal be remanded to the U.S. District Court for the

 District of Kansas for further proceedings consistent with 18 U.S.C. § 3583(i)’s

 limitation.

        Upon consideration, the motion is granted as set forth herein. This matter is

 remanded to the district court for further proceedings consistent with 18 U.S.C.

 § 3583(i)’s limitation, including vacating the December 30, 2021 revocation

 judgment.



        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-3001   Document: 010110663961          Date Filed: 03/29/2022   Page: 2



       This appeal is dismissed. The mandate shall issue forthwith.


                                             Entered for the Court


                                             Per Curiam




                                            2